Case 1:19-cr-00045-MJA Document 19 Filed 09/06/19 Page 1 of 4 PagelD #: 26

United States Auornay's Office
Northern District of West Virginia

Derek W, Howinpiller Federal Duildiag

320 West Pike Sweet Phone: (304) 623-7030
Suite 300 FAX: (304) 623-7031
Clarksburg, WV 26301

 

August 21, 2019

VIA EMA, FILED

L. Richard Walker

Federal Public Defender Office SEP 06 2019

The Huntington Bank Bldg. U.S. DISTRICT CouRT.

230 W. Pike St., Suite 360 CLARKSBURG, Ww SyYND
Clarksburg, WV 26302

Re: United States v. fony Moore
Criminal No. 1:19CR45

Dear Mr. Walker:

This will confirm conversations with you concerning your client, Tony Moore (hereinafter
referred to as “Mr. Moore” or “Defendant”).

All references to the “Guidelines” refer to the guidclincs established by the United States
Sentencing Commission, effective November }, 1987, as amended.

it is agreed between the United States and your client as follows:

1, Mr. Moorc will enter a plea of guilty to a Count One of the Information charging
him with assault by striking, in violation of Title 18, United States Code, Sections 7(3) and

113(a)(4).

2. The maximum penalties to which Mr. Moore will be exposed by virtue of his pica
of guilty to is aterm of imprisonment of not more than twelve (12) months, a fine of not more than
$100,000.00, a period of supervised relcase of one (1) year; and a special mandatory assessment
of $25.00 (18 U.S.C. 3013). Mr. Moore also might be required by the Court to pay the costs of
his incarceration, ifany.

 

 

 

 

|
\ /| A a
L. Richard Walker

Counsel for Mr. Moore
Case 1:19-cr-00045-MJA Document 19 Filed 09/06/19 Page 2 of 4 PagelD #: 27

L. Richard Walker, Esq.
August 21, 2019
Page

3. Mr. Moore will be completely forthright and truthtul with federal officials in the
Northern District of West Virginia and elsewhere with regard to all inquiries made of him and will
give signed, sworn statements and grand jury and trial testimony relative thereto. Mr. Moore will
agree to submit to a polygraph examination if requested to do so by the Unitcd States Attorney's
Office for the Northern District of West Virginia.

4. Nothing contained in any statement or any testimony given by Mr. Moore, pursuant
to paragraph 3, will be used against him as the basis for any subsequent prosecution. It is
understood that any information obtained from Mr. Moore in compliance with his cooperation
agreement will be made known to the sentencing Court; however, pursuant to U.3.5.G. § 1B1.8,
such information may not be used by the Court in determining Mr. Moore’s applicable guideline
range, However, this agreement does not prevent Mr. Moore from being prosecuted for any
violations of other Federal and state laws he may have committed should evidence of any such
violations be obtained from an independent legitimate source, separate and apart from that
information and testimany provided by him pursuant to this agrecment. In addition, nothing
contained in this agreement shall prevent the United States from prosecuting Mr. Moore for perjury
or the giving of a falsc statement to a federal agent, if such a situation should occur by virtuc of
him fulfilling the conditions of paragraph 3 above.

5. At final disposition, the United States will advise the Court of Mr. Moorc’s
forthrightness and truthfulness, or failure to be forthright and truthful, and ask the Court to give
the same such weight as the Court deems appropriatc.

6. There have been no representations whatsocver by any agent or employec of the
United States, or any other law enforcement agency, as to what the final disposition in this matter
should and will be. This agreement includes nonbinding recommendations by the United States,
pursuant to Rule J 1(c)(1)(B). However, the defendant understands that the Court is not bound by
these sentence recommendations, and that the defendant has no right to withdraw a guilty plea if
the Court does not follow the sentencing recommendations set forth in this plea agreement.

7. The United States will make the following nonbinding recommendations: 1) ifthe
probation office recommends a two-level reduction for acceptance of as provided
by U.S.S.G. § 3E1.1, the United States will concur in the recommendation; and 2) the Government
will recommend a sentence of probation.

8. If, in the opinion of the United States, the defendant cither engages in obstructive
conduct defined under the Application Notes 4(a) through (k) of U.S.8.G. § 3C1.1, fails to
cooperate as promised, fails to pay the special assessment prior to the sentencing hearing, or
violates any other provision of this plea agreement, then the United States will not be bound to

mn Moore. ae Ls

 

 

 

Tony ‘a Date
f | : __ _
& Se ee i : i
L. Richard Walker Dare ¢

Counsel for Me. Moore
Case 1:19-cr-00045-MJA Document 19 Filed 09/06/19 Page 3 of 4 PagelD #: 28

L. Richard Walker, Esq.
August 23, 2019
Page

make the foregoing recommendations, and the defendant will not have the right to withdraw the
plea.

9. Pursuant to Sections 6B1.4 and 1B1-3 of the Scntencing Guidelines, the parties
hereby stipulate and agrce that, on November 17, 2017, at the United Statcs Penitentiary
Hazelton, the defendant struck and assaulted inmate K.M. without just cause or excusc. The
parties understand that pursuant to Section 6B1.4(d), the Court is not bound by the above
stipulation and is not required to accept it. Mr. Moore understands and agrees that should the
Court not accept the above stipulation, he will not have the right to withdraw his plea of guilty.
The defendant further acknowledges that this stipulation does not obligate the Government to
make any other specific sentencing recommendation.

10. With respect to any presentence investigation and the imposition of the sentence
in this case, the United States reserves the right to provide to the Court and the United States
Probation Office relevant information (including Mr. Moore's background, criminal record,
offense conduct, and other pertinent data appearing at Rule 32(d) of the Federal Rules of
Criminal Procedure) to assist the Court in exercising its sentencing discretion. The United Statcs
also retains the right to respond to any questions raised by the Court, to correct any inaccuracies
or jnadequacics in the anticipated presentence report prepared by the Probation Office, anc to
respond to any written or oral statements made by the Court, by Mr, Moore or his counsel.

11. Defendant is aware that 18 U.S.C. § 3742 affords a Defendant the right to appeal
the sentence imposcd. Acknowledging this, and in exchange for the concessions made by the
United States in this plea agrecment, Defendant waives the following rights:

A. Defendant knowingly waives all rights, pursuant to 28 U.S.C. § 1291 or any other
statute or constitutional provision, to appeal the Defendant's conviction on any
ground whatsoever, This includes a waiver of all rights to appeal the Defendant's
conviction on the ground that the statute(s) to which the defendant is pleading
guilty ig unconstitutional, or on the ground that the admitted conduct does not fall
within the scope of the statute(s);

B. The Defendant knowingly and expressly waives all tights conferred by 18 U.S.C.
§ 3742 to appeal whatever sentence is imposed (including any fine, term of
supervised rclcase, or order of restitution) for amy reason (including the
establishment of the advisory sentencing guidelines range, the determination of the
defendant’s criminal history, the weighing of the sentencing factors, and any
constitutional challenges to the calculation and imposition of any term of
imprisonment, fine, order of forfciture, order of restitution, and term ar condition
of supervised release); and

od F AvgusT LOT

y Hing Date
Zt A ee ~ 2 Uy

L Richard Walker Date

&

 

il

6

gio AC RTE

 
Case 1:19-cr-00045-MJA Document 19 Filed 09/06/19 Page 4 of 4 PagelD #: 29

L. Richard Walker, Esq,
August 21, 2019
Page

Cc. To challenge the conviction or the sentence which is within the maximum provided
in the statute of conviction or the manner in which it was determincd in any post-
conviction proceeding, including any proceeding under 28 U.S.C. § 2255.

Nothing in the above paragraph, however, will act as a bar to the defendant perfecting any legal
remedies he may otherwisc have on appeal or collateral attack respecting claims of ineffective
asgistance of counsel or prosecutorial misconduct. The defendant agrees that there iz currently no
known evidence of incffective assistance of counsel or prosecutorial misconduct.

12. If the defendant's plea is not accepted by the Court or is later set aside or if the
defendant breaches any part of this agreement, then the Officc of the United States Attorney will
have the right to void this agreement.

13. The above twelve (12) paragraphs constitute the cntire agreement between Mr.
Moore and the United States of America in this matter. There are no agreements, understandings
or promises between the parties other than those contained in this agreement.

Very truly yours,
WILLIAM J. POWELL
United States Attorney

By: CrAnt SA Uf 9

Andrew R. Cogar U
Assistant United States Attorney

As evidenced by my signature at the bottom of the four (4) pages of this letter agreement, I have
read and understand the provisions of cach paragraph herein and, hereby, fully approve of cach
provision,

 

 

Date

ff
r

 
 
 
 

 

(Cong, I Megan AP August ROE
Tenor We “
iy

s

  

|
cian gle
a i

L, Richard Wallecr Date
